 76DECISIONSOF NATIONALLABOR RELATIONS BOARDDlfco Laboratories,Inc.andJudithM.Smith. Case7-CA-10930January 7, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS KENNEDY AND PENELLOOn August21, 1974,Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding.Thereafter,General Counsel and Res-pondent filed exceptions and supporting briefs.'Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct, as amended, theNationalLaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as itsOrder therecommend-ed Order of the Administrative Law Judge andhereby orders that Difco Laboratories,Inc., Detroit,Michigan,its officers,agents,successors,and assigns,shall take the action set forth in the said recommend-ed Order except that the attached notice is substitut-ed for the Administrative Law Judge's Appendix B.discriminatorilyrefuse topay them holiday pay ifthey engage in a lawful strike.WE WILLNOT in the same or any similarmanner interfere with, restrain, or coerce employ-ees in the exercise of rights guaranteed underSection 7 of the Act.WE WILL make the following striking employ-ees whole for the loss of pay they suffered as aresult of their suspension and pay each of themthe holiday pay due, both withinterest:Florence AntczakGary LumbertDeborahBarnesStellaLupinskiRobert BoudreauGene MooreSteven BrieschPhyllisMullinisMaureen BucknerRobert PetersonClarence BurtonPattyRodrigresPatriciaDanglerDoris RudolphVivian DupuyJoseph SchirosDora DyerJudith SmithVivian FosgateLaRoma StoutDavid GenneroDoris VoytovichCharlene HansenAlbertWhiteMary LawrenceSherryWhittedRaymond LockWE WILL remove and destroy the disciplinarynotices regarding the strike placed in the person-nel files of the striking employees.DIFco LABORATORIES,INC.DECISIONSTATEMENT OF THE CASE1No exceptions were filed to the Administrative Law Judge's treatmentof theCollyerissue.Acting Chairman Fanning would not in any event deferto arbitration for the reasons set forth in his dissenting opinionsinCollyerInsulatedWore,192 NLRB 837 (1971),and related cases.APPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentFollowing a hearinginwhich the Company, theUnion, and theGeneral Counselof the NationalLaborRelationsBoard participated and offeredevidence, it has beenfound that we violated the Act.We havebeen orderedto post thisnotice and toabide by whatwe say in this notice.WE WILL NOTsuspend employees or placedisciplinarynotices in their personnel files orJOHN M. DYER,AdministrativeLaw Judge: On February19, 1974?JudithM. Smith filed a charge against DifcoLaboratories,Inc., herein called theCompanyor Respon-dent,allegingthat the Companyhad discriminated againstemployeesby denyingthem holidaypay and bysuspend-ing them following a strike. In a complaintissued by theRegionalDirectoron April 9, 1974, it isalleged thatRespondent violated Section 8(aXl) and(3) of the Act,both by denying holiday pay to those whoengaged in astrike on September6 and bysuspending those strikers fora 3-day period,and byinsertingdisciplinaryslips in theirpersonnel files.Respondent'sApril 19, 1974,answer admitted therequisite commerce and jurisdictional allegationsand thatLocal UnionNo. 246 of the InternationalUnion of UnitedAutomobile, Aerospace & Agricultural Implement Work-ers of America,herein called the Local or the Union, is theexclusive representative of the employees in a unit ofproduction and maintenance employees of Respondent'stwo plants located in Detroit and Romulus, Michigan. In1Unless specifically stated otherwise,all events herein took place during1973.216 NLRB No. 13 DIFCO LABORATORIES,INC.77an amended answer to the complaint, filed by its counselon June 17, 1974, Respondent admitted that variousSeptember 6 and returned to work on or around September7, and that the employees in the production and mainte-nanceunit of its two plants ratified a new collective-bargaining agreement,containing union-security provisionswhich became effective on September 10, 1973, with atermination date of March 14, 1976. Respondent deniedthe remainder of the allegations of the complaint or that ithad in any way violated the Act. In its amended answer,Respondent asked that the matter be deferred to arbitra-tionprocesses, as provided in the collective-bargainingagreements referred to in the complaint, in accordancewith the Board -decision inCollyer InsulatedWire,192NLRB 837 (1971).One of the principalissuesbetween Respondent and theGeneral Counsel is the status of the prior contract. GeneralCounsel alleges that Re`spondent's prioicontract expired at12:01 a.m., September 1, and that accordingly there was ahiatus between that contract and the new agreement whichbecame effective on September 10. Respondent's answerdenies this and Respondent takes the position thatguarantees "were extended to it that the Union would notstrike in the interim and that accordingly the strike ofSeptember 6 was in derogation of such agreements and wasunlawful.There aresomeconflicts in the testimony concerningwhat was said on several points, but in essence there isagreement as to the events. I have concluded that there wasno extension of a no-strike clause and that there was nocontract in existence between September 1 and 10governing the conduct of the parties and that basically theparties so agree. I further find that the strike was notunlawful And that the penalties exacted by Respondent areviolative of Section 8(a)(1) and (3) of the Act because theywere imposed for protected concerted activities and mustbe abrogated and the discriminatees made whole.At the trial of this matter held in Detroit, Michigan, onJune 18, 1974, all parties were afforded full opportunity toappear, to examine and cross-examine the witnesses, andto argue orally. General Counsel and Respondent havefiled briefs which have been carefully considered. On theentire record in this case I make the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a Michigan corporation with its principaloffice and place of business in Detroit, Michigan, and asmaller facility in Romulus, Michigan, which is the onlyplant involved in this proceeding. Respondentis engagedin the manufacture, sale, and distribution of biological andbacteriological media and related supplies and during thepast year received goods and materials valued in excess of$50,000 directly from points outside the State of Michigan,and during the same period sold and distributed productsvalued in excess of $50,000 directly to points outside theStateof Michigan.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.11.THE UNFAIRLABOR PRACTICESA.Background and FactsApproximately 100 people are employed'at the Compa-ny'sDetroit plant-'where the principalmanufacturingprocess takes place. Basically the Company starts withfrozenmeats which are brought from an outside coldstorage plant and are thawed, then ground and cooked in asolutionwhich is described as a soup, then the soup ispurified, concentrated, and dried, and becomes a stablepowder product. The Company also uses some vegetableproducts in the same manner. Its finished product is usedto grow bacteria and is' termed a diagnostic reagent. Asthawing and ground meat and in its liquid soup form, untilit isdried, these materials are subject to spoilage if leftunattended. The process takes from 48 to 72 hours tocomplete to the powder formThe stable powder is thenshipped to the Romulus plant which is sometimes calledtheMetro plant, sinceit isnear the Detroit MetropolitanAirport.The Romulus plant employs approximately 30employees and has two departments-the warehouse andstorage function, where the finished products are stored(some refrigerated) and shipped, and a manufacturingfacility for preparing a liquid diagnostic reagent. In thisprocess which takes less than a day the powder is placed ina solution of distilled or iodine water and is then packagedinbottles and sterilized, and again becomes a stableproduct.The Company and the Union have a history ofnegotiations which usually culminated in 3-year contracts.In 1967 there was a strike during contract negotiations and,according to Respondent, employees at both plants wentout leaving the production process so that a great deal ofmeat and product in process were spoiled, costing theCompany considerable sums of money.The parties were negotiating in August 1973, and thenegotiating teams had reached an agreement subject toratification by the employees. Provisions were made for theemployees to come to work early on August 31 so that theycould leave the plant early and vote on ratification. Theemployees did not ratify the agreement and Local UnionPresident Lessnau, Union Representative Hank Hurlbert,and three other members of the union negotiatingcommittee then met with Frank Klemz, who is the directorofmaterialsand head of the company negotiatingcommittee. After asking if there was a strike pending,Klemz mentioned that the Company wanted to be assuredof continuous operations because of the problem ofspoilage which they had suffered in 1967. Union Repre-sentative Hurlbert said that there had been no strike voteand no strike was pending and that a strike vote wouldhave to be taken and sanction received from the UAWbefore the Union could conduct a strike. He said that theCompany would have adequate notice of a strike sincenotice would have to be given for a meeting of employees 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDto vote on a strike and after such a vote thelocal wouldhave to get the International's sanction which would meanthat the Companywould haveseveral days'notice before astrike could commence.There was no written extension of the contract no-strikeclause nor was there a specific oral extensionof it. TheUnion told the Companythat it would have adequatenotice to prepare itself for a strike if a strike were to becalled by the Union. The Companyrefers to this as aguarantee that it would not be facedwith the 1967situation.In his later testimony Mr. Klemt agreed that theUnion was to give him adequate notice of a strike.Klemz testified that on Tuesday,September 4, astatement preparedby him was read by thesupervisors toallemployees.The message was to the effect that theCompany wasconducting business as usual and thoughdisappointed at the failureto ratifythe contract,negotia-tions would continueand that holiday pay would be paidprovidedthere were no problems among the employees.Lois Lessnau,the union president and an employee at theDetroit plant,stated that in regardto holiday pay themessage was that it would be paid if there were nostoppages or walkouts. Klemz read this statement to theemployees in her department and she asked him whethereverybodywas going to hear the same thing and heresponded yes.Robert Peterson testified that at the Romulus plant,ForemanDick Colsonread from a sheet of paper, tellingthe employees that if they walked out or if there was awildcat strike it would jeopardizetheir holiday pay.There is some dispute regarding what was said about ahospitalization program and whether it would expire ornot, but it is not necessary to resolve that particular issue indeciding the issues in this case.On Thursday,September 6, Peterson,together with twoother employees, had a conversation with Foreman DickColson at the Romulus plant. Colson said that the Local'sshop steward wanted to call the main plant and find outfrom Union President Lois Lessnau when the bargainingwould continue between the Company and the Union.Colson said that they did not have a union at that time anddid not have any representation and told them to get backto workor theywould be fired.Judy Smith,theCharging Party and a union officer,stated that later that morning she saw people starting outof the plant and had a discussion with her supervisor,TimothyHushen,as to what was going on.Hushen saidthat the shop steward had asked permission to call theother plant and that Foreman Colson would not let him doso and the people started to walk out and then Colsonchanged his mind and allowed him to call the other plantto find out what was going on concerning when negotia-tions would be held.Klemz testified that Colson called him that morningprior to 9 o'clock and asked whether it was all right- toallow the shop steward to call the union president to findout when the next negotiation meeting would be held, thatthe people were asking questions about it.Klemz toldColson it would be all right and started to talk to the shopsteward about it when Colson grabbed the telephone backand said that people were walking out of the plant. Klemzand Lessnau contacted one anotherand both knew by thattime that employees were walking out at the Romulusplant and bothleft togo tothe Romulus plant to see whatcould be done about it.When FrankKlemz amved,there weresome 15 to 17people standing around the plant gate with 8 or 10 seatedin their cars inside the plant parking lot. Klemz stopped atthe gate and told the strikersthat theywere on an illegalstrike,were jeopardizingtheir holiday pay which wouldonly be paidif there was no work stoppageso they wouldprobably notget it,and that they had better get back towork.Some of the strikersspoke up,complaining aboutvarious things,such as supervisors working overtime onunit productionwork whichwas supposedlyprohibited bythe previous contract, and havingprobationary employeeswork overtime when overtime was an optional item.Complaints were also madeaboutstatements SupervisorColson allegedly made to employees in the shipping area.Around thattime Lois Lessnau pulled up and Klemz wentinto the plant after telling the employeesto reportin within15minutes or leave the premises,and the employeesdiscussed the same things with Lessnau.Employees movedtheir cars outside the plant gate and the onecar which hadpartially blockedthe gate wasmoved. While Lessnau wastalking to the employees,UnionRepresentativeHurlbertarrived.The discussion went on andHurlbert andLessnauwent in for a meeting with Klemz.Theydiscussed theproblems mentionedto them bythe employees concerningsupervisor production work and remarksbeing made bySupervisors Hushen andColson. They were told that theovertime practice would be stopped and the supervisorswould not do unit work, and they went out to convey thismessage to the employees.The employees wanted somefurther assurances and Judy Smith went in for a secondmeeting withthe Company.During this second meetingHurlbert stated that most of the complaints concernedColson and they would like to confrontColson with them.Colson was called into the meeting and allegations weremade that he had said that the employees would not gettheir insurance and would not get theirholiday pay. Klemzstated thatColson mayhave been referring to the preparedstatement which he had issued to be read to the employeesand that the statement was not a scare tactic.Colsondenied most of the statements attributed to him.They alsodiscussed the previous grievances about supervisors doingunitwork on overtime.Klemz stated that if that wascausing so much trouble he would stop those practices.Klemz testified that the practice of supervisors workingovertime had been stopped in August when the questionwas brought up during the negotiation meetings.However,later during his testimony, Klemz acknowledgedthat, bothduring the week beforeLabor Day andfollowing LaborDay, a few people had worked in the Romulus solutiondepartment to finish up material that was then in process,with the supervisors doing such production work afterhours along with probationary employees.There is a question as to whether the employees wantedto return to work or whether management wanted them toreturn,since it was then afternoon.In any event, it wasfinally stated that the employees would leave the premisesand return to work the following morning and manage- DIFCO LABORATORIES,INC.79mentwouldconsider not takingany retaliatorymeasuresagainst them.Itwas further agreedthat the probationaryemployeesthen at work would be able to finish thesolution then in process, and the Union got a truckdriver toload atruckand move a shipmentthat was needed to besent.The shipmentwas moved and, followingthe comple-tion of the processing, the probationary employees left theplant and all the strikersleft thearea around2:30 thatafternoon.On the followingday all of thestrikersreturned to workand some of them were given dischargenotices which werelaterconvertedinto3-day layoffs. All of the employeeswho engagedin thestrikewere given3-day suspensionsand disciplinarywarning noticeswere placed in theirpersonnel files.On the payday following, the Respondentrefused topay the employees who had engaged in the strikethe holiday pay that employees felt was due them forLabor Day but did pay holiday pay to all its otheremployees.On September10, as statedabove, the newcontract was ratifiedby the employees.Grievanceswere filedon September 19 and 21 regardingthe denial ofholiday pay for theemployeesat the Romulusplant.Supervisor Hushen respondedto the grievance "Nocontractno violation."SupervisorColson, on September21, responded to the grievance,"No contractin existence.Grievanceisout of order anddenied." To both of thesegrievancesat the thirdstep,Frank Klemz responded asfollows:As discussed in the Step III Meetingon 09-25-73,thisgrievancehas no legal basis as there was nocontract in effect on 09-04-73when thisallegedviolation took place.The Company offered to extendthe contract while negotiationscontinued; the Unionrefused.Also, the employeeswere informedon 09-04-73 therewould be business as usual as long as there was noworkstoppage and normalconduct. The employeeswere told also if they caused no problems we willcontinue to work as usual.Holiday Pay would be paidafter a new Agreement is ratifiedif there was no workstoppage.A Wildcat strike occurred on 09-06-73;therefore the employeeswho participatedwere in-formed thatthey had lost their Holiday pay.The employees were forewarnedand knew theconsequences of their action, thereforethey were fairlytreated.Finally,since no contract was in effect and theemployees were forewarned,thisgrievanceisout oforder and denied.In his testimonywhen askedwhy the employees weredenied theirholiday pay,Klemz replied:We were under the assumption that we wouldoperate differently during that time than we operatedunder the contract.We thought we had some latitudein that area,and that we could either pay or not pay,the holiday pay as negotiated by the union in the finalsettlement of the contract ....B.Positions of the Parties and AnalysisThe Company takes the position that the issues set forthin the complaint are such that they should be taken tobinding arbitration and requests a deferral for arbitration.If that motion is denied, the Company takes the positionthat the complaint must be dismissed since it feels thewildcat strike violated a no-strike extension agreement thatithad negotiated with the Union on August 31, and thatsuch agreement made the strike an unprotectedactivity,giving the Employer freedom to discipline the employeesfor engaging in unprotected activities.Respondent citesArundel Corporation,210 NLRB 525 (1974), as beingidentical to the present situation.It isthe General Counsel's position that the case cannotbe "Collyerized" because there was no contract inexistence at the time that the strike took place and, in theabsence of a contract, an arbitrator would have nothing toconstrue.Respondent argues that the Union and theCompany could stipulate to a particular contract being ineffect at the time or that certain contract terms wouldgovern the situation,but this would negate the issue as towhether a contract was in existence which governed theconduct of the parties at that time. It is further the GeneralCounsel's position that the action taken by the strikers wasnot in derogation of the Union's position as bargainingagent and was not an illegal activity and therefore that it isviolative of the Act for the Company to take retaliatoryaction for the employees engaging in a concerted activities'strike. In regard to the holiday pay, it is the GeneralCounsel's contention that payment of holiday pay toemployees who did not engage in the strike,while refusingto pay those who did strike, is a discriminatory actiontowards those employees who engaged in concertedactivities.On the question of whether there was an extension of thecontract's no-strike clause, it is clear from the evidence thatthere was no contract extension.Respondent's statementsregarding the filed grievances and its other admissionsconfirm the fact that there was no contract in existencebetween September 1 and 10. If the Union and theCompany were to stipulate the proceeding to an arbitrator,they would also have to stipulate that a particular contractcovered that time which would be contrary to the facts.The arbitrator would be decidingissuesbased on theexistence of a contract which was not in existence at therelevant time. A synthesis of the testimony demonstratesthat, at most, the Company was told that they would haveadequate notice in case there was a strike called by theUnion so that the problem the Company had a number ofyears ago of raw material and product spoilage would notoccur. The Company was told it would have notice becausethe Union would have to notify its employees of a meetingto consider a strike vote and after a strike vote was takenthere would have to be some approval by the InternationalUnion beforethe strike was sanctioned and called, and inthismanner several days' notice would be provided to theCompany to take whatever measures it needed to protectitself.Such a statement was particularly germane to themanufacturing process at the Detroit plant where the meatprocessing, as noted above,takes several days.It appears from the evidence that neither the setting of a 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther negotiation meeting nor the statement concerningstrike notification was disseminated to the employees inthe Romulus plant.Instead,the employees at the Romulusplant were told that they did not have a union and had norepresentation and were without a contract and whetherthey received their holiday pay was contingent upon theirnot having a work stoppage.When the plant steward atRomulus sought to call Union President Lessnau at theDetroit plant to find out when the next negotiation meetingwas scheduled,the supervisor apparently refused to allowhim to do so and told inquiring employees to get back towork or they would be fired. Later the supervisor did callMr. Klemz and inquired whether allowing such a callwould be proper or not and about that time the employeeswent out.There apparently was some misunderstandingconcerning whether the employees'hospitalization pro-gram would continue as it had in the past,and this waslinked in the employees'minds to their situation in workingwithout a contract.The employees at the Romulus plantwere also resentful of the fact that supervisors andprobationary employees were working overtime perform-ing unit work in derogation of a contract term, andapparently stockpiling the Company's products in case of astrike.Mr. Klemz testified at one point that overtimeproductionwork by supervisors had been stopped inAugust,but he admitted later in his testimony thatsupervisors and probationary employees were still doingproduction work on overtime following the Labor Dayholiday.It seems clear from the recital of the facts above, the lackof knowledge regarding the next negotiation meeting, thefact that supervisors were still doing production work onan overtime basis, and the questions regarding holiday payand hospitalization contributed to the Romulus employees'unrest and led to the strike on September 6. All these itemswere discussed by the employees with Klemz when he firstappeared-at the plant and later with Union PresidentLessnau and Union Representative Hurlbert,and by themwith Klemz and Colson in the plant on the later occasion,withColson being questioned concerning statementsallegedly made by him.Imust conclude from these facts that the strike was notin derogation of the Union's status as the bargaining agentbut was in furtherance of it as the striking employees thenunderstood the circumstances.2There was no contractextension,and though the promise of adequate notice of astrikewas bent in this particular,itwas done withoutknowledge of that promise and with no damage to thematerials or products which were then in process at theRomulus plant.As noted above, that promise was meantprincipally for the main production operations which tookplace in the Detroit plant.Therefore,I conclude that thiss InLee A.ConsavJCa,Inc., 175 NLRB 547 (1969),the Board said:One of the principal factors the Board has relied on in decidingwhether an "unauthorized"strike is protected is whether its objective isin support of,or in opposition to, the objectives of the union. At thesame time,we have indicated that a strike might under somecircumstances be unprotected, even when its objective is in support ofunion policies,if it is undertaken in the face of somefinalaction takenby the Union as bargaining representative and has the purpose or effectof exerting pressure to modify that final action.We have also bold thatexpress disapproval of the strike by the Union administrative officialscannot be termed an illegal strike.Accordingly, I mustconclude that the strike was a protected concertedactivityand that Respondent's suspending the strikers and placingdisciplinary notices in their personnel files is in derogationof their rights and is therefore an unfairlaborpractice.Since theholiday paywas paid to the other employees whodid not engage in the strike,it isdiscriminatory to deny itto employees because they engaged in protected concertedactivities.Respondent citesArundelCorporation,210 NLRB 525(1974), as being identical to the instant situation,but it isnot. In that situation both the General Counsel and theparties agreed that there had been an extension of a no-strike clause,and that is not so in this case.If any blamemust be assessed in this case for thestrikewhich tookplace, it would seem it should beshared equally by theCompanyand the Union in that the employees were notinformed of the schedule for negotiations meetings and theCompany apparently determined to treat its employees in adifferentmanner,emphasizing to them that they werewithout the protection of a union contract.The combina-tion of these two things led to the self-help engaged in bythe employees at the Romulus plant.In summary, I find that Respondent violated Section8(axl) and(3) of the Actby its actions in suspending thestrikers,placing disciplinary notices in their personnel files,and byrefusingto paythem holidaypay for the Labor Dayholiday.III.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices inviolation of Section 8(axl) and (3) of the Act,occurring inconnection with Respondent'sbusiness operations as, setforth above in section I, have a close, intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Respondent shall remove and destroy the disciplinarynotices placed in the personnel files of the strikers whosenames areset forth in Appendix A. Respondent shall alsomake the strikers whole by payment to each of them of asumequal to that which each would have earned as wagesdoes not in itself render the strike unprotected, and that a strike doesnot lose its protected status because not called in the mannerprescribedby unionconstitutionsand bylaws.It seems clear to us thatconcertedstrike actionby employeesfor the purpose of securingincreased benefits may notlightlybe characterized as "unprotected"activity,subjecting themto peremptorydischarge.Thereis no reasonwhy an employer should havecarte blanche in discharging suchemployees for engaging in such conduct unless the walkout occurred incircumstances which indicate actualprejudice to theintegrity of thecollective-bargaining relationship. DIFCO LABORATORIES, INC.81for the 3 days that they were suspendedand bypayment toeach of them of the holiday pay due them,together withinterest at 6 percent per annum to be computed as set forthinIsisPlumbing&Heating Co.,138 NLRB716 (1962).Respondent shall make its payroll and other recordsavailable to the Board to facilitate checking the amountsdue each striker.On the basis of the foregoing findings and the entirerecord,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.Respondent violated Section 8(axl) and (3) of theAct by unlawfully suspending its striking employees for 3days and placing disciplinary notices in their personnelfilesand by discriminatorilyrefusingto pay them theirholiday pay because they engaged in protected concertedactivities.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERS(b) Remove and destroy the disciplinary notices regard-ing the strike placed in the personnel files of the strikingemployees.(c) Post at its Romulus, Michigan, plant, copies of theattached notice marked "Appendix B.114 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the finding,conclusions, and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Respondent,Difco Laboratories, Inc., of Detroit, andRomulus,Michigan,itsofficers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Suspending its striking employees and placingdisciplinarynotices in their personnel filesand discrimina-torily refusing to pay their holiday pay because theyengagedin protectedconcertedactivities.(b) In the same or any similar manner interfering with,restraining,or coercing employees in the exerciseof rightsunder Section7 of the Act.2.Take thefollowing affirmativeactionwhich isnecessary to effectuate the policiesof the Act:(a)Make the striking employeeslisted in Appendix Awhole for the lossof pay theysuffered,in accordance withthe recommendations set forth in thesection of thisDecision entitled"rbe Remedy."APPENDIX A1.Florence Antczak15.Gary Lumbert2.Deborah Barnes16.Stella Lupinski3.Robert Boudreau17.Gene Moore4.Steven Briesch18.PhyllisMullinis5.MaureenBuckner19.Robert Peterson6.Clarence Burton20.Patty Rodrigres7.PatriciaDangler21.Doris Rudolph8.Vivian Dupuy22.Joseph Schiros9.Dora Dyer23.Judith Smith10.VivianFosgate24.LaRoma Stout11.David Gennero25.Doris Voytovich12.Charlene Hansen26.AlbertWhite13.Mary Lawrence27.SherryWhitted14.Raymond Lock